                    2:19-cv-02344-CSB-EIL # 1-1                 Page 1 of 11                                                   E-FILED
                                                                                         Friday, 20 December, 2019 04:03:02 PM
                                                                                                    Clerk, U.S. District Court, ILCD




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20781703
Notice of Service of Process                                                                            Date Processed: 12/04/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       Kroger Limited Partnership I
                                              Entity ID Number 2171999
Entity Served:                                Kroger Limited Partnership I
Title of Action:                              Diane Wilson vs. Kroger Limited Partnership I
Matter Name/ID:                               Diane Wilson vs. Kroger Limited Partnership I (9821141)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Macon County Circuit Court, IL
Case/Reference No:                            2019-L-106
Jurisdiction Served:                          Illinois
Date Served on CSC:                           12/02/2019
Answer or Appearance Due:                     Within 30 days after 11/25/2019
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Diane Wilson
                                              217-853-9470

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
        2:19-cv-02344-CSB-EIL # 1-1            Page 2 of 11



            IloT TIIE CIRCUIT COURT FOR TI-IE SIXTII JUIDICIAL CIRCUIT
                            MACON COUloTTY, ILLINOIS

DIANE WILSON,

                        Plaintiff,

        m                                              Case No.            / q C /o ~

KROGER LIMITED PARTNERSHIP I,
a corporation,

                        Defendant.

                        WAIVER OF SE1aVIC]E OF SU1bIMONS

                                        TO: Diane Wilson

        I acknowledge receipt of your request that ICroger Limited Partiiership I waive service of
a summons in the action of Diane Wilson v. KrogeY Limited Pccrtnership I wliicli has been filed
in the Circuit Court for the Sixtli Judicial Circuit, Macon County, Illinois as Case No. 2019-L-
 UZ U Kroger Liinited Partnership I has also received a copy of the complaint in the action,
two copies of this instruinent, and a ineans by which it can return the signed waiver to you
without cost to it.

        The Defendant agrees to save the cost of service of a surnmons and an additional copy of
the complaiiit in this lawsuit by not requiring that I(or the entity on whose belialf I atn acting) be
served with judicial process in the mariner provided by Section 2-213 of the Illinois Code of
Civil Procedure [735 ILCS 5/2-213].

       I(or the entity on whose behalf I ain acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the court except for objections based on a defect in the
suininons or in the service of the summons.

        I understand that when a waiver of service is filed by the plaintiff with the court, the
action shall proceeding as if a summons and complaint had been served at the tiine of the filing
of the waiver and no proof of service shall be required.


DATE                                           SIGNATURE
                                               PRINTED/TYPED NAME:
        2:19-cv-02344-CSB-EIL # 1-1           Page 3 of 11




             IN TIIE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
                            MACON COUNTY, ILLINOIS

DIANE WILSON,

                       Plaintiff,

        V.                                            Case No.      /9 L      r('    6-e'
KROGER LIMITED PARTNERSHIP I,
a corporation,

                       Defendant.

                        WAYVEIa OF SERVICE OF SUMMONS

                                       TO: Diane Wilson

        I acknowledge receipt of your request that Kroger Limited Partnership I waive service of
a summons in the action of Diane Wilson v. Kroger Lifnited Partnership I which has been filed
in the Circuit Court for the Sixth Judicial Circuit, Macon County, Illinois as Case No. 2019-L-
            Kroger Limited Partnership I has also received a copy of the complaint in the action,
two copies of this instrument, and a means by which it can return the signed waiver to you
without cost to it.

        The Defendant agrees to save the cost of service of a summons and an additional copy of
the complaint in this lawsuit by not requiring that I(or the entity on whose behalf I am acting) be
served with judicial process in the manner provided by Section 2-213 of the Illinois Code of
Civil Procedure [735 ILCS 5/2-213].

        I(or the entity on whose behalf I am acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the court except for objections based on a defect in the
suinmons or in the service of the summons.

        I understand that when a waiver of service is filed by the plaintiff with the court, the
action shall proceeding as if a summons and complaint had been served at the time of the filing
of the waiver and no proof of service shall be required.


DATE                                          SIGNATURE
                                              PRINTED/TYPED NAME:
        2:19-cv-02344-CSB-EIL # 1-1           Page 4 of 11



             IN THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
                           MACON COUNTY, ILLINOIS


DIANE WILSON,

                       Plaintiff,

        V.                                            Case No.

KROGER LIMITED PARTNERSHIP I,

                       Defendant.

                                          COMPLAINT

        COMES NOW the Plaintiff, Diane Wilson ["Wilson"], and for her ca.use of action against

the Defendant, Kroger Limited Partnership I["Kroger"], states as follows:

                                     PARTIES AND VENUE

        1. That Wilson, an African-American female, is an adult resident of Macon County,

Illinois. At all times pertinent to this case she was employed by Kroger as a Deli Clerk at one of

its retail facilities in Decatur, Illinois. She began her employment with Kroger on September 27,

2013.

        2. That Kroger is a limited partnership authorized to engage in business in the State of

Illinois. At all times relevant to this proceeding, it sold groceries, food products and

miscellaneous items of inerchandise from retail supermarkets located throughout the State of

Illinois.

        3. That the incident giving rise to this lawsuit occurred in Macon County, Illinois. By

virtue of Section 7A-102(F)(2) of the "Illinois Human Rights Act" ["Act"] (775 ILCS 5/7A-

102(F)(2)), this Court is the appropriate venue to hear this case.


                                            Page'1 of 4
       2:19-cv-02344-CSB-EIL # 1-1            Page 5 of 11




                                  STATEMENT OF CLAIM

       4. That Kroger employs individuals as a part of its business enterprise and is an employer

as that term is defined in Section 2-101 of the Act [775 ILCS 5/2-101(B)].

       5. That Wilson filed a timely charge of employment discrimination with the Illinois

Department of Human Rights. This proceeding was initiated within 90 days after the date

Wilson received notice that the Illinois Department of Human Rights dismissed her charge of

discrimination as required by Section 7A-102(D)(3) of the Act [775 ILCS 5/7A-102].

       6. That at all relevant times Wilson performed her duties for Kroger in the position she

held as Deli Clerk satisfactorily and in accordance with all reasonable expectations which Kroger

had for someone holding her position.

       7. That at all times relevant to this case employees at the Kroger retail facility where

Wilson worked regularly consumed both bakery and deli products without paying for them. This

practice was engaged in by both Caucasian and African American employees.

       8. That the practice referred to above was known to the management staff at the retail

facility where Wilson worked. Members of the management staff also regularly consumed

bakery and deli products without paying for them.

       9. That on October 27, 2017 both Wilson and Kody Long ["Long"] were discharged for

engaging in the practice described in paragraph 7 above. Long is of mixed races.

       10. That even though the practice described in paragraph 8 above was engaged in by

Caucasian employees, who were similarly situated to Wilson, none of them were terminated or

otherwise disciplined at that time.


                                           Page 2 of 4
        2:19-cv-02344-CSB-EIL # 1-1           Page 6 of 11




        11. That shortly before the incident described above members of the management staff of

the retail facility where Wilson worked demonstrated racial insensitivity by approving of its

bakery department's actions in making a cake displaying a confederate flag.

        12. That by virtue of the foregoing the actions taken by Kroger against Wilson

discriminated against her because of her race in violation of § 2-102 of the Act [775 ILCS 5/2-

102].

        13. That as a direct and proximate result of the conduct described above Wilson

sustained loss of income and employment benefits, embarrassment, humiliation, emotional upset

and mental distress.

        WHEREFORE, the Plaintiff, Diane Wilson, respectfully requests that this Court:

        A) enter judgment in her favor and against Kroger;

        B) award her damages sufficient in amount to compensate her for her economic damages

and, to the extent permitted by law, compensatory damages for losses she sustained by virtue of

Kroger's conduct which in any event should exceed the sum of $50,000.00 in amount;

        C) direct Kroger to reinstate her to the position she would have held but for its

discriminatory misconduct;

        D) provide her, to the extent permitted by law, with an award of attorneys' fees together

with her costs of suit; and

        E) provide her with such other relief which it deems to be equitable and just.




                                           Page 3 of 4
          2:19-cv-02344-CSB-EIL # 1-1            Page 7 of 11




DIANE WILSON DEMANDS THAT ALL ISSUES RAISED IN THIS COMPLAINT BE
TRIED BY JURY.


                                                 Diane Wilson




Diane Wilson
1055 West View Street
Decatur, Illinois 62522
phone: 217-853-9470
email: smokey5862@gmail.com
(Complaints/ wilsondiane macon county 111819)




                                                Page 4 of 4
f.
             2:19-cv-02344-CSB-EIL # 1-1           Page 8 of 11



                  IN THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
                                MACON COUNTY, ILLINOIS


     DIANE WILSON,

                            Plaintiff,

            ►TO                                            Case No. 2019-L-106

     KROGER LIMITED PARTNERSHIP I,
     a corporation,

                            Defendant.

                       NOTICE AND REQUEST FOR WAIVER OF SERVICE

     To:    Kroger Limited Partnership I
            c/o Illinois Corporation Service Company
            Registered Agent
            801 Adlai Stevenson Drive
            Springfield, Illinois 62703-4261

             You are hereby notified of the commencement of the above action. This is the request of
     the Plaintiff, Diane Wilson, that Kroger Limited Partnership I waive service of a summons.

              A lawsuit has been commenced against Kroger Limited Partnership I. A copy of the
     complaint is attached to this notice. It has been filed in the Circuit Court of Macon County,
     Illinois.

             This is not a formal summons or notification from the court, but rather my request that
     you sign and return the enclosed waiver of service in order to save the cost of serving you with a
     judicial summons and an additional copy of the complaint. The cost of service will be avoided if
     I receive a signed copy of the waiver within thirty (30) days after the date designed below as the
     date on which this Notice and Request is sent. I enclose a stamped and addressed envelope (or
     other means of cost-free return) for your use. An extra copy of the waiver is also attached for
     your records.

             If you comply with this request and return the signed waiver, it will be filed with the court
     and no summons will be served on you. The action will then proceed as if you had been served
     on the date the request for service was sent, except that you will not be obligated to answer the
     complaint before sixty days from the date designated below as the date on which this notice is
     sent.


                                                 Page 1 of 2
             2:19-cv-02344-CSB-EIL # 1-1           Page 9 of 11
/




            A defendant who waives service of a summons in the manner provided in subsection (a)
    of Section 2-213 of the Illinois Code of Civil Procedure [735 ILCS 5/2-213] does not waive any
    objection to the venue or to the jurisdiction of the court over the person of the defendant.

             When a waiver of service is filed by the plaintiff with the court, the action shall proceed
    as if a summons and complaint had been served at the time of the filing of the waiver and no
    proof of service shall be required.

            The defendant may refuse to waive service of a summons. If a defendant does not return
    the waiver provided in subsection (a) [735 ILCS 5/2-213], the plaintiff must serve the summons
    on that defendant as otherwise provided by the Code of Civil Procedure and the Supreme Court
    rules.
                                                                                              ~
         I affirm that this request is being sent to you on behalf of the Plaintiff this~      day cf
    November, 2019.


                                                           ~                 Z
                                                                             '
                                                           Diane Wilson

    Ms. Diane Wilson
    1055 West Vine Street
    Decatur, Illinois 62522
    217-853-9470
    smokey5862@gmail.com




                                                Page 2 of 2
2:19-cv-02344-CSB-EIL # 1-1       Page 10 of 11



                                                                                           usa
                                                                                           OREVE0.




                               J...,._._..._...~_rw....,_...~.~ ................~.~....:

                                           Diane Wilson
                           t~'f         1055 W View St
                                       Decatur, IL 62522
                                                                       `""~~'""." ~
                         ~ _~.. _... . _ _. a __ w.. __ .~ ._.._ _._ _ ~.. •
                    2:19-cv-02344-CSB-EIL # 1-1       Page 11 of 11

                                                                                                           U, POSTAGE PAID
Ms Diane Wilson                                                                                            FC ~ LG ENV
1055 W View St                                                                        ~                    DECATUR, IL
                                                                                                           62523
Decatur, IL 62522
                                                                                                           A^ouN`ris
                                                                                                            ~^
                                       7019 0160 0000 9319 9993
                                                                                     ° ~~°~i000~
                                                                                                   62703     $ 7 . 6 0
                                                                                                           R2304N117354-21




                                                         tj;




                                                                                        ~
                              14 r-q~~                         ~.~ ; ~ d PC
                                                                          ,r ~n ~r ~ ~ {  f~

                                                  ~                      %1      S~P~-~rc~ Cv ~°r~
                                       VLr`n C.fS -            ~o~ o~Q~`d
                                                                   ~

                                                  a? evi +

                                                       I ~_ &~ 703 _y9101
